Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 03/04/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Summary
3.    	This office action for US Patent application 13/838,075 is responsive to the Patent Board Decision on 10/20/2020 (i.e., Examiner reversed). Accordingly, the Examiner performed an updated search and found there to be no relevant art that collectively teaches all of the claim limitation and precedes the priority date of the instant application. 

Allowable Subject Matter
4. 	Claims 1-24 are therefore allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to linear/angular correction of a pick and place held component and related optical subsystem. 
Examiner performed an updated search of Applicant’s instant invention, and accordingly could not find any relevant art that collectively teaches all of the claimed features and precedes the effective filing date (03/15/2013).  The closest prior art (and the most pertinent) were Rudd et al. (US 8,068,664 B2), Case et al. (US 2010/0295935 A1), and Indo et al. (US 5,467,186), hereinafter referred to as Rudd, Case, and Indo, respectively, as they all appropriately disclose pick-and-place machines; however they along with the remaining art of record, do not reasonably teach or suggest all of the collective features of the instant claims either alone or in combination (for e.g., the claimed diffuser screen).  Moreover, further searches did not yield any other applicable art that meet all of the claim limitation and predate the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly for the reasons presented, Claims 1-24 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486